Citation Nr: 0332205	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-17 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
multilevel retrolisthesis and degenerative changes of the 
lumbosacral spine.

2.  Entitlement to an initial compensable evaluation for 
musculoskeletal headaches.

3.  Entitlement to an initial compensable evaluation for 
cervical spine strain with retrolisthesis of C2-C3. 

4.  Entitlement to service connection for a right ankle 
disorder.

5.  Entitlement to service connection for joint pain due to 
an undiagnosed illness.



REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran served on active duty ending in February 2000 
with service in the Persian Gulf War.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  One of the matters the Board must address is 
which issue or issues are properly before it at this time.  
In this regard, the Board must note that there is 
disagreement between what issues the veteran's local 
representative believes are before the Board at this time (as 
indicated within his written argument submitted to the VA in 
November 2002) and the veteran's national representative 
believes are before the Board at this time (as indicated 
within written argument submitted before the Board in July 
2003). 

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

The September 2001 rating action addressed ten claims and the 
veteran filed a timely notice of disagreement in November 
2001 to seven of these issues.  The RO addressed six of these 
claims within a statement of the case issued in August 2002.  
The seventh issue, entitlement to service connection for a 
left hip disorder, was granted by the RO in a second rating 
action in August 2002.  As a result, the claim of service 
connection for a left hip disorder is not before the Board at 
this time.  
The veteran has not appealed the August 2002 rating action.  
Consequently, this rating action is not before the Board at 
this time.  In his substantive appeal of October 2002, the 
veteran indicated that he was appealing only three of the six 
remaining claims.  However, the veteran also made reference 
to two other claims within this statement to the Board. 

The Board must review all issues that are reasonably raised 
from a liberal reading of the veteran's substantive appeal.  
EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  Further, as 
has also been noted by U.S. Court of Appeals for Veterans 
Claims (CAVC), the statute, 38 U.S.C.A. §  7105, does not 
impose technical pleading requirements.  Tomlin v. Brown, 5 
Vet. App. 355, 357 (1993).  Consequently, based on the 
substantive appeal, it appears the veteran is in disagreement 
with the five issues cited above.  In the future, the veteran 
is asked to be very specific regarding the claims he wishes 
the VA to address.

REMAND

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In March 2000 the RO issued a letter somewhat equivalent to a 
VCAA notice letter to the veteran in connection with his 
current appeal; however such letter gave him only 60 days to 
respond.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F. 
3d 1334 (Fed. Cir. 2003), the United States Court of Appeals 
for the Federal Circuit (CAFC) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The CAFC found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

Based on the veteran's recent statements and the medical 
evidence of record, including the VA examination of June 
2001, the Board believes it needs more medical information in 
order to address the veteran's contentions, particularly 
regarding the nature, extent, and (in some cases) the 
etiology of the disorders at issue.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him multiple joint pain including 
the right ankle, and his service-
connected musculoskeletal headaches 
disabilities of the lumbosacral and 
cervical spine since service.  He should 
be requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded special 
orthopedic and neurological examinations 
by an orthopedic surgeon and a specialist 
in neurology or other appropriate medical 
specialist including on a fee basis if 
necessary for the purpose of ascertaining 
the nature and etiology of any multiple 
joint including right ankles disorders 
which may be present, the extent of 
severity of service-connected 
disabilities of the cervical and 
lumbosacral spine, and the severity of 
service-connected musculoskeletal 
headaches.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  It is 
requested that the orthopedic examiner 
address the following medical issues:

(a) Does the veteran have objective 
evidence of joint pain?  If so, 
please describe the nature and 
extent of the disorder, the joint or 
joints involved, and whether the 
disorder is the result of a 
diagnosed or undiagnosed illness. 
(b) The examiner is asked to 
indicate if he or she believes that 
any of the joint pain cited is 
related to the veteran's active 
service.  Specific reference should 
be made to the right ankle. 
(c) What are the manifestations of 
the service-connected cervical and 
lumbosacral spine disabilities?  Any 
muscle spasms on extreme forward 
bending or loss of lateral spine 
motion should be identified. 
(d)  The veteran has complaints of 
pain that he attributes to his 
service-connected back and neck 
disabilities.  The examiner is 
requested to specifically comment on 
the presence or absence of any 
objective manifestation that would 
demonstrate functional impairment 
due to pain attributable to the back 
and neck disabilities. 
(e)  Does the veteran have 
incoordination or an impaired 
ability to execute skilled movements 
smoothly because of his service-
connected back and neck 
disabilities?  If so, the examiner 
should comment of the severity of 
his incoordination and the effects 
his incoordination has on his 
ability to function.  

The specialist in neurology should 
provide an opinion as to the nature 
and extent of the veteran's 
musculoskeletal headaches.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to service connection for 
joint pain due to an undiagnosed illness 
and a right ankle disorder, and initial 
compensable evaluations for service-
connected musculoskeletal headaches and 
disabilities of the cervical and 
lumbosacral spine.  

In so doing, with respect to initial 
increased evaluations, the VBA AMC should 
document its consideration of the 
applicability of 38 C.F.R. 
§§  3.321(b)(1) (2003), and Fenderson v. 
West, 12 Vet. App. 119 (1999) as to 
assignment of "staged" ratings.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claims for service connection and initial increased 
(compensable) evaluations, and may result in their denial.  
38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


